Case 2:20-cv-09091-PA-AS Document 63-34 Filed 08/23/21 Page 1 of 15 Page ID #:3360




                   EXHIBIT 40




                                                                                 384
                                                                De Lilly Decl. Ex. 40
       Case
8/23/2021         2:20-cv-09091-PA-AS Document
                                            Buy63-34      Filed 08/23/21
                                                Skincare Products                 Page 2 of 15 Page ID #:3361
                                                                  Online | Thrive Market


    Limited offer! FREE gift up to $48 value


                    Search…


      Back    |   Beauty   >   Skincare


    Skincare
        Certified Organic                  Vegan             Gluten-Free             Cruelty-Free           Fragrance-Free



         More +

    All Toners & Astring…                          CBD Skincare             Exfoliants     Eye Care          Face Masks & Pe



    Shop by Your Values                                                                                              See All


            Certified Organic                              Gluten-Free                              Vegan




              Search within Skincare




        Filter                    Top Ra…             236 results



                                 10% Thrive Cash

                                          176
                               Hero Cosmetics, Mighty Patch, The Original
                               36 ct


                               $12.50 $12.99 4% off

                                                                               Add

                                                  Limited offer! FREE gift up to $48 value
                                 5% Thrive Cash                  Claim Gift
                                          28
                               Mad Hippie, Vitamin C Serum
                               1.02 fl oz bottle
           HOME                         BROWSE                      DEALS                MY ITEMS                 LOG IN

https://thrivemarket.com/c/skincare
                                                                                                                      3851/14
                                                                                                     De Lilly Decl. Ex. 40
       Case
8/23/2021       2:20-cv-09091-PA-AS Document
                                          Buy63-34      Filed 08/23/21
                                              Skincare Products                 Page 3 of 15 Page ID #:3362
                                                                Online | Thrive Market

                               $27.99 $33.99 18% off

                                                                           Add



                                          146
                               Earth Science, Hyaluronic Acid Serum
                               1 fl oz bottle




                               See price in cart register

                                                                           Add



                                 5% Thrive Cash

                                          90
                               Ursa Major, Golden Hour Recovery Cream
                               1.7 fl oz bottle


                               $48.00

                                                                           Add



                                          144
                               MyChelle, Sun Shield Liquid Tint SPF 50, Light/Medium
                               1 fl oz bottle




                               $19.99 $24.00 17% off

                                                                           Add



                                          106
                               ACURE, Radically Rejuvenating Whipped Night Cream
                               1.7 fl oz tube




                               $14.49 $19.99 28% off

                                                                           Add



                                 5% Thrive Cash

                                          195 Limited offer! FREE gift up to $48 value
                               Ursa Major, Fantastic Face WashClaim Gift
                               8 fl oz bottle


                               $30.00
           HOME                         BROWSE                 DEALS                   MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                           Add                                     3862/14
                                                                                                  De Lilly Decl. Ex. 40
       Case
8/23/2021       2:20-cv-09091-PA-AS Document
                                          Buy63-34      Filed 08/23/21
                                              Skincare Products                 Page 4 of 15 Page ID #:3363
                                                                Online | Thrive Market
                                                                             Add



                                          204
                               Weleda, Skin Food Original Ultra-Rich Cream
                               2.5 fl oz tube




                               See price in cart register

                                                                             Add



                                 10% Thrive Cash

                                          43
                               Hero Cosmetics, Mighty Patch, Invisible +
                               39 ct


                               $17.99

                                                                             Add



                                          639
                               Thayers, Alcohol-Free Witch Hazel Toner, Rose Petal
                               12 fl oz bottle




                               See price in cart register

                                                                             Add



                                          120
                               ACURE, Radically Rejuvenating SPF 30 Day Cream
                               1.7 fl oz tube




                               $14.99 $18.99 21% off

                                                                             Add



                                          140
                               ACURE, Radically Rejuvenating Facial Scrub
                               4 fl oz tube


                                             Limited offer! FREE gift up to $48 value
                               $8.99 $12.99 31% off         Claim Gift

                                                                             Add
           HOME                         BROWSE                  DEALS                MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                                 3873/14
                                                                                                De Lilly Decl. Ex. 40
       Case
8/23/2021       2:20-cv-09091-PA-AS Document
                                          Buy63-34      Filed 08/23/21
                                              Skincare Products                 Page 5 of 15 Page ID #:3364
                                                                Online | Thrive Market

                                 10% Thrive Cash

                                          48
                               Hero Cosmetics, Mighty Patch, Variety Pack
                               26 ct


                               $13.99

                                                                            Add



                                 5% Thrive Cash

                                          70
                               Ursa Major, Brighten Up Vitamin C Serum
                               1 fl oz bottle


                               $54.00

                                                                            Add



                                          174
                               ACURE, Seriously Soothing Cleansing Cream
                               4 fl oz bottle




                               $8.49 $9.99 15% off

                                                                            Add



                                          138
                               Derma E, Advanced Peptide & Collagen Moisturizer
                               2 oz jar




                               See price in cart register

                                                                            Add



                                 5% Thrive Cash

                                          114
                               Ursa Major, Essential Face Wipes
                               20 count


                               $24.00
                                                  Limited offer! FREE gift up to $48 value
                                                                 Claim Gift Add


                                 5% Thrive Cash
           HOME                         BROWSE                    DEALS               MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                          31                                                                      3884/14
                                                                                                 De Lilly Decl. Ex. 40
       Case
8/23/2021       2:20-cv-09091-PA-AS Document
                                          Buy63-34      Filed 08/23/21
                                              Skincare Products                 Page 6 of 15 Page ID #:3365
                                                                Online | Thrive Market
                                         31
                               Mad Hippie, Night Cream
                               2.1 fl oz bottle


                               $26.99 $32.99 18% off

                                                                          Add



                                         133
                               Derma E, Microdermabrasion Scrub
                               2 oz jar




                               See price in cart register

                                                                          Add



                                         166
                               ACURE, Brightening Night Cream
                               1.7 fl oz tube




                               $12.99 $17.99 28% off

                                                                          Add



                                         142
                               Egyptian Magic, All Purpose Healing Skin Cream
                               4 oz jar




                               See price in cart register

                                                                          Add



                                         186
                               Desert Essence, Jojoba Oil
                               4 fl oz bottle




                               $8.99 $13.99 36% off

                                                                          Add

                                            Limited offer! FREE gift up to $48 value
                                         83
                                                           Claim Gift
                               ACURE, Seriously Soothing Day Cream SPF 30
                               1.7 fl oz tube

           HOME                       BROWSE                    DEALS            MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                             3895/14
                                                                                            De Lilly Decl. Ex. 40
       Case
8/23/2021       2:20-cv-09091-PA-AS Document
                                          Buy63-34      Filed 08/23/21
                                              Skincare Products                 Page 7 of 15 Page ID #:3366
                                                                Online | Thrive Market

                               $12.99 $18.99 32% off

                                                                           Add



                                         167
                               Cocokind, Organic Ultra Chlorophyll Face Mask
                               2 oz jar




                               See price in cart register

                                                                           Add



                                         207
                               Desert Essence, Tea Tree Oil Facial Cleansing Pads
                               50 pads




                               $5.29 $7.99 34% off

                                                                           Add



                                         141
                               ACURE, Radically Rejuvenating Rose Argan Oil
                               1 oz bottle




                               $6.99 $9.99 30% off

                                                                           Add



                                         122
                               ACURE, Detox-Depuff Charcoal Lemonade Under Eye Hydrogels
                               2 single-use eye gels




                               $3.79 $4.99 24% off

                                                                           Add



                                         339
                               Heritage Store,Limited
                                               Rosewater withFREE
                                                      offer!  Atomizer
                                                                   gift up to $48 value
                               8 oz bottle
                                                              Claim Gift


                               See price in cart register
           HOME                       BROWSE                    DEALS               MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                                3906/14
                                                                                               De Lilly Decl. Ex. 40
       Case
8/23/2021       2:20-cv-09091-PA-AS Document
                                          Buy63-34      Filed 08/23/21
                                              Skincare Products                 Page 8 of 15 Page ID #:3367
                                                                Online | Thrive Market

                                                                            Add



                                          14
                               Pursoma, Detox Beauty Dry Brush
                               1 count




                               $21.99 $25.00 12% off

                                                                            Add



                                          228
                               ACURE, The Essentials Moroccan Argan Oil
                               1 fl oz bottle




                               $6.99 $9.99 30% off

                                                                            Add



                                          54
                               ACURE, Resurfacing Glycolic + Unicorn Root Cleanser
                               4 fl oz bottle




                               $10.99 $12.99 15% off

                                                                            Add



                                 5% Thrive Cash

                                          17
                               Mad Hippie, Face Cream
                               1.02 fl oz bottle


                               $20.79 $25.99 20% off

                                                                            Add



                                 5% Thrive Cash

                                          138
                               Ursa Major, Fortifying Face Balm
                               2.5 oz balm
                                                  Limited offer! FREE gift up to $48 value
                                                                 Claim Gift
                               $38.00

                                                                            Add
           HOME                         BROWSE                    DEALS               MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                                  3917/14
                                                                                                 De Lilly Decl. Ex. 40
       Case
8/23/2021       2:20-cv-09091-PA-AS Document
                                          Buy63-34      Filed 08/23/21
                                              Skincare Products                 Page 9 of 15 Page ID #:3368
                                                                Online | Thrive Market


                                 5% Thrive Cash

                                          20
                               Mad Hippie, Eye Cream
                               0.5 fl oz bottle


                               $19.99 $24.99 20% off

                                                                            Add



                                          91
                               Derma E, Hyaluronic Acid Hydrating Night Cream
                               2 oz jar




                               See price in cart register

                                                                            Add



                                          578
                               ACURE, Brightening Facial Scrub
                               4 fl oz bottle




                               See price in cart register

                                                                            Add



                                          166
                               ACURE, Radically Rejuvenating Eye Cream
                               1 fl oz tube




                               $11.99 $16.99 29% off

                                                                            Add



                                          87
                               ACURE, Seriously Soothing Under Eye Hydrogels
                               2 single use eye gels




                               $3.99 $4.99 20% off
                                                  Limited offer! FREE gift up to $48 value
                                                                 Claim Gift Add



           HOME                  10% Thrive Cash
                                       BROWSE                     DEALS               MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                                  3928/14
                                                                                                 De Lilly Decl. Ex. 40
8/23/2021   Case 2:20-cv-09091-PA-AS Document   63-34
                                         Buy Skincare      Filed
                                                      Products     08/23/21
                                                               Online              Page 10 of 15 Page ID
                                                                      | Thrive Market

                               60                #:3369
                               Pacifica, Dreamy Youth Day & Night Face Cream
                               1.7 fl oz tube


                               $16.00

                                                                          Add



                                         156
                               Heritage Store, Rosewater & Glycerin Atomizer Mist
                               8 oz bottle




                               See price in cart register

                                                                          Add



                                         35
                               Weleda, Skin Food Light Nourishing Cream
                               2.5 fl oz tube




                               $14.99 $18.99 21% off

                                                                          Add



                                         23
                               ACURE, Resurfacing Dewy All Day Moisturizer
                               1 fl oz bottle




                               $14.29 $18.99 25% off

                                                                          Add



                                         165
                               Dr. Bronner's, Liquid Pump Soap, Peppermint
                               12 fl. oz bottle




                               See price in cart register

                                                                          Add
                                               Limited offer! FREE gift up to $48 value
                                                              Claim Gift
                                         100
                               Now Foods, Jojoba Oil
                               16 fl oz bottle
            HOME                       BROWSE                  DEALS                MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                                3939/14
                                                                                               De Lilly Decl. Ex. 40
8/23/2021   Case 2:20-cv-09091-PA-AS Document   63-34
                                         Buy Skincare      Filed
                                                      Products     08/23/21
                                                               Online              Page 11 of 15 Page ID
                                                                      | Thrive Market
                                                 #:3370
                               $24.49 $39.99 39% off

                                                                            Add



                                 5% Thrive Cash

                                          12
                               Jane Iredale, Magic Mitt Makeup Remover Cloth
                               1 count


                               $15.00

                                                                            Add



                                          135
                               ACURE, Brightening Coconut Towelettes
                               30 towelettes




                               $4.99 $6.99 29% off

                                                                            Add



                                          92
                               Andalou Naturals, Turmeric & C Enlighten Serum
                               1.1 oz bottle




                               See price in cart register

                                                                            Add



                                 5% Thrive Cash

                                          14
                               Mad Hippie, Vitamin A Serum
                               1.02 fl oz bottle


                               $26.99 $32.99 18% off

                                                                            Add



                                 5% Thrive Cash
                                                  Limited offer! FREE gift up to $48 value
                                          37                     Claim Gift
                               Mad Hippie, Cream Cleanser
                               4 fl oz bottle


            HOME               $12.79 $15.99
                                      BROWSE 20% off              DEALS               MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                                  39410/14
                                                                                                 De Lilly Decl. Ex. 40
8/23/2021   Case 2:20-cv-09091-PA-AS Document   63-34
                                         Buy Skincare      Filed
                                                      Products     08/23/21
                                                               Online              Page 12 of 15 Page ID
                                                                      | Thrive Market
                                                 #:3371
                                                                           Add



                                          108
                               ACURE, Incredibly Clear Acne Spot Treatment
                               0.25 fl oz tube




                               $8.99 $12.99 31% off

                                                                           Add



                                          145
                               Dr. Bronner's, Liquid Pump Soap, Lavender
                               12 oz bottle




                               See price in cart register

                                                                           Add



                                          146
                               ACURE, Radically Rejuvenating Cleansing Cream
                               4 fl oz tube




                               $8.49 $9.99 15% off

                                                                           Add



                                 10% Thrive Cash

                                          90
                               Pacifica, Coconut Milk Cream to Foam Wash
                               5 oz bottle


                               $10.00

                                                                           Add



                                          53
                               Weleda, Almond Face Lotion
                               1 oz tube

                                                Limited offer! FREE gift up to $48 value
                                                               Claim Gift
                               $19.29 $23.99 20% off

                                                                           Add
            HOME                        BROWSE                  DEALS               MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                                39511/14
                                                                                               De Lilly Decl. Ex. 40
8/23/2021   Case 2:20-cv-09091-PA-AS Document   63-34
                                         Buy Skincare      Filed
                                                      Products     08/23/21
                                                               Online              Page 13 of 15 Page ID
                                                                      | Thrive Market
                                                 #:3372
                                          108
                               Now Foods, Liquid Coconut Oil
                               16 fl oz bottle




                               $11.79 $16.99 31% off

                                                                           Add



                                          6
                               MyChelle, Sun Shield Liquid SPF 50, Light
                               1 fl oz bottle




                               $19.99 $24.00 17% off

                                                                           Add



                                 10% Thrive Cash

                                          32
                               Pacifica, Sea & C Love Vitamin Serum
                               1 fl oz bottle


                               $16.00

                                                                           Add



                                          168
                               Badger, Damascus Rose Face Oil
                               1 fl. oz bottle




                               See price in cart register

                                                                           Add



                                          53
                               MyChelle, Sun Shield SPF 28, Unscented
                               2.3 oz tube




                               See price in cart register
                                                Limited offer! FREE gift up to $48 value
                                                               Claim Gift
                                                                           Add


            HOME                        BROWSE
                                          104                   DEALS               MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                                39612/14
                                                                                               De Lilly Decl. Ex. 40
8/23/2021   Case 2:20-cv-09091-PA-AS Document            63-34
                                                  Buy Skincare      Filed
                                                               Products     08/23/21
                                                                        Online              Page 14 of 15 Page ID
                                                                               | Thrive Market
                                                          #:3373
                        Derma E, Anti-Wrinkle Glycolic Acid Cleanser
                               6 oz bottle




                               $9.99 $13.75 27% off

                                                                         Add




                                                       1     2       3    4



    Need help?



                        Chat                                  Call                                FAQ




                                                                          Invite your friends & get $25

                                                                                   Learn More




   Thrive Market


   Support


   Diets & Lifestyles


   Shop by Category                          Limited offer! FREE gift up to $48 value
                                                            Claim Gift



            HOME                      BROWSE                 DEALS               MY ITEMS                  LOG IN

https://thrivemarket.com/c/skincare
                                                                                                              39713/14
                                                                                             De Lilly Decl. Ex. 40
8/23/2021   Case 2:20-cv-09091-PA-AS Document   63-34
                                         Buy Skincare      Filed
                                                      Products     08/23/21
                                                               Online              Page 15 of 15 Page ID
                                                                      | Thrive Market
                                                 #:3374
                                          Terms of Service
                                                        Privacy Policy
                                                         CA Privacy
                                                      CA Supply Chain
                                                     Do Not Sell My Info
                                                  Accessibility Adjustments
                                                          Sitemap

    This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.
    © Thrive Market 2021 All rights reserved.




                                           Limited offer! FREE gift up to $48 value
                                                          Claim Gift



            HOME                      BROWSE               DEALS               MY ITEMS              LOG IN

https://thrivemarket.com/c/skincare
                                                                                                           39814/14
                                                                                          De Lilly Decl. Ex. 40
